Title: To James Madison from William Jones, 1 April 1813
From: Jones, William
To: Madison, James


Dear Sir
April 1st. 1813
If water alone is their object they can get it with facility in the Potowmac without hazard, but I think the greater probability is that being correctly informed of the state of preparation of our ships at New york they may have gone to the Hook and to the East end of the sound in order to watch their movements. In the last New york paper it is said a Spaniard spoke a 74 with 7 other ships of the line in company bound for this coast—if that is the fact those in the chesapeak may have gone to form a junction, with some ulterior object in view and I have uniformly thought that if New York was their object the Chesapeak would be a convenient rendezvous to cover their design. Very respectfully your obdt servt
W Jones
